* AVERY, J., did not sit on the hearing of this cause.
The plaintiff Dickson declared on a judgment rendered at Spring Term, 1869, of Burke, 29 May, 1896, in favor of Jacob Harshaw against W. S. Moore, administrator of John A. Dickson, and W. F. McKesson for the sum of $480.55, with interest on $300 from said date till paid, which judgment was assigned to plaintiff Dickson. On the call *Page 436 
of the case for trial the defendant offered the affidavit of J. T. Perkins for a continuance, and the same was admitted by the plaintiff Dickson, which affidavit reads as follows:
John T. Perkins, being duly sworn, says: "That J. C. Hallyburton, who is the surviving executor of Jacob Harshaw, is an important witness for the defense in this action in that he told the affiant that he never agreed to the assignment of the judgment sued on in said action, and never authorized the bringing of the same; that the said Hallyburton is under subpoena, and absent without the consent of affiant, and affiant believes he will so testify, wherefore affiant prays that cause be continued."
The plaintiff then offered in evidence a paper-writing signed by J. N. Harshaw as executor of Jacob Harshaw, purporting to assign said judgment to plaintiff Dickson for value. The defendant objected to said paper-writing as evidence of the assignment upon the ground that one of two coexecutors could not execute a valid assignment, and that (631)  both the executors together, had they joined, could not execute a valid assignment of this judgment. The objection was overruled by the court, and the defendant excepted.
The plaintiff offered in evidence the judgment docket showing the judgment declared on to be quando as to Moore, administrator of J. A. Dickson, and absolute as to McKesson for $480.55.
It was admitted and agreed that John A. Dickson died 18 October, 1861, and that in August, 1862, Moore was appointed his administrator; that Moore died in 1869, and that there was no administrator of the estate of John A. Dickson till the appointment of Joseph Brittain on 23 December, 1886, and that the estate of John A. Dickson was still unsettled, and that this action was brought on 16 May, 1890; that said judgment was not presented to Brittain, administrator de bonis non.
It was admitted that Brittain, administrator de bonis non, died on .... January, 1891, and that shortly thereafter, in 1891, L. A. Crawley was appointed and qualified as administrator de bonis non of said John A. Dickson, and was made a party defendant to this suit and filed an answer.
It was admitted that Joseph Brittain on his appointment gave the notice required by law for creditors to present their claims against his intestate within twelve months from 14 January, 1886.
The defendant asked his Honor to instruct the jury that the action was barred by the statute of limitations, or the statute of presumptions. His Honor declined to give the instruction, but told the jury that the action was not barred, either by the statute of limitations or presumptions, and the defendant excepted. His Honor held that the judgment sued on was a judgment quando as the Moore, administrator, and *Page 437 
absolute as to McKesson, and defendant excepted. Under the         (632) instructions of his Honor, not excepted to except as above set forth, the jury found the issues submitted to them for the plaintiffs. His Honor gave judgment for plaintiffs and the defendant appealed.
The objection that there was no legal assignment of the judgment to the plaintiff Dickson is without force. A private sale of a chose in action by an executor or administrator, if made in good faith, is valid, although, says Daniel, J., it would be well to follow "the direction of the statute; for if the executor or administrator fails to obtain as much at private sale as would have been got at public vendue, he or they would be bound to make good the deficiency out of their own pockets." Wynns v. Alexander,22 N.C. 58; Gray v. Armistead, 41 N.C. 74. In the case of several executors (unlike the case of several administrators) a sale made by one will pass the title (Gordon v. Finlay, 10 N.C. 239), but we do not see how this latter point arises in the present action, as both of the executors are parties plaintiff and allege that the judgment was assigned to Dickson, their coplaintiff. This would be a ratification of the act of the coexecutor making the sale, had such ratification been necessary.
Neither do we see any error in the ruling of his Honor that the plaintiff was not barred by lapse of time. The judgment was taken against W. S. Moore, administrator of John A. Dickson, deceased, and W. F. McKesson as surety, at Spring Term, 1869, the action having been commenced prior to the adoption of the Code of Civil Procedure.
The judgment as to McKesson was absolute and final, and         (633) being a new causa litis is governed by the statute of limitations prescribed in The Code. As to the administrator of said Dickson, it was a judgment quando acciderint, and the statute of presumptions under the prior law is alone applicable. Gaither v. Sain, 91 N.C. 304; Smith v.Brown, 99 N.C. 377. The said administrator Moore died in 1869, and there was no administration upon the estate of Dickson until 1886. This suit having been commenced in 1890, it must follow that no presumption of payment has arisen, as it has been decided that in computing the time under the statute the period during which there was no administrator must be excluded. Long v. Clegg, 94 N.C. 763; Baird v. Reynolds, 99 N.C. 469.
It is urged, however, that the law raises a presumption that the judgment has been paid by the cojudgment debtor, McKesson, and that the plaintiff must rebut such presumption. It must be noted that *Page 438 
this action is not against McKesson, but on the quando judgment against the representative of Dickson. As we have seen, no presumption of payment has arisen on this quando judgment, and as the statute of presumptions was never applicable to the final judgment against McKesson, we are of the opinion that the authorities which hold that a presumption of payment as to one is a presumption of payment as to all have no application to this case. The other exceptions have been examined and are untenable.
NO ERROR.
Cited: Odell v. House, 144 N.C. 649.
(634)